



COURT OF APPEAL FOR ONTARIO

CITATION: McGregor (Re), 2019 ONCA 835

DATE: 20191021

DOCKET: C66362

Feldman, Trotter and Zarnett JJ.A.

IN THE MATTER OF: Romeo McGregor

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant Romeo McGregor

Erica Whitford, for the respondent Crown

Janice Blackburn, for the Person in Charge of St.
    Josephs Healthcare Hamilton

Heard and released orally: October 16, 2019

On appeal from the disposition of the Ontario Review Board
    dated November 29, 2018, with reasons dated December 17, 2018.

REASONS FOR DECISION

[1]

The appellants position, put succinctly by Ms. Szigeti, is that the
    reasons of the Board fell into the error identified by this court in its most
    recent Board appeal decision in
Abdulle (Re)
, 2019 ONCA 812, at para.
    8, where the court stated:

It is incorrect to conflate the risk of relapse in mental
    illness with the risk to public safety:
Hammoud (Re)
, 2018 ONCA 317, at
    para. 9. The requirement to read the reasons and record as a whole does not
    overcome this improper conflation. If the appellant is to be detained, there
    must be specific findings that he would be at risk of committing serious crimes
    that would pose a danger to the public upon his release. The Board did not make
    those findings in its reasons.

[2]

The appellant submits that the reasons of the Board on the issue of
    significant risk conflate significant risk of relapse with significant risk of
    reoffending and therefore significant risk to the public. Counsel refers us to
    para. 28 of the reasons of the Board which state:

Having heard and considered all the evidence and the
    submissions from all the parties, the Board found Mr. McGregor remains a
    significant threat to the safety of the public. We make this finding on the
    basis of the evidence of Dr. Adams and the Hospital Report that indicates he
    suffers from a major mental illness and diagnoses of Substance-induced Psychosis
    (currently in remission), Antisocial Personality Disorder, Alcohol Use Disorder
    and Cannabis Use Disorder. Mr. McGregors history indicates he has a long
    history of criminal and antisocial behaviour as set out in the Hospital Report
    (page 11). This record indicates a high degree of antisocial behaviour which
    has given rise to assessment of risk profiles indicating the level of risk Mr.
    McGregor poses to public safety. This is especially true as noted by Dr. Adams
    if he continues to abuse substances, notably, alcohol and cannabis.

[3]

We do not accept the appellants submission. We are satisfied that Dr.
    Adams was clear in her evidence that the serious index offence of sexual
    assault was caused by the appellants psychosis which was fueled by substance
    abuse; and because, when given the opportunity in the community in the year
    leading up to the Board hearing he did abuse substances, he has a high risk of
    relapse into psychosis and a high risk that he could then reoffend. His history
    of acting out violently, although not demonstrated in the last three years,
    substantiates that risk analysis, as do his actuarial test scores, which
    indicate a high risk to offend. The Board accepted Dr. Adams evidence, as it
    was entitled to do.

[4]

The appellant also appeals on the basis that the Board failed to give
    sufficient reasons for failing to grant a conditional discharge. In our view
    the Board accepted Dr. Adams opinion that the
Mental Health Act
R.S.O.
    1990, C.M.7 provisions would not be adequate to protect the public in the event
    the appellant abused substances in the community, and therefore release on
    conditions was not an appropriate disposition. See para. 12 of the reasons.

[5]

We see no error in the Boards conclusion or its reasons. The appeal is
    therefore dismissed.

K.
    Feldman J.A.

G.T.
    Trotter J.A.

B.
    Zarnett J.A.


